LINDSAY, Judge,
concurring in part and dissenting in part.
I concur in that portion of the majority decision reducing plaintiffs general damage award from $7,500 to $5,000. However, I respectfully dissent from the determination that the accident was solely caused by the fault of the defendant. Although the defendant was at fault, the evidence revealed that plaintiff was also at fault in causing the accident.
Contrary to the plaintiffs testimony, the physical evidence and the unbiased testimony of the investigating officer at the scene reveals that the defendant was in the passing lane before the plaintiff began her left turn.
The physical evidence shows that plaintiff turned left into the right side of the defendant’s vehicle causing damage to the defendant’s right passenger door. The accident report shows that when the impact occurred, the defendant’s vehicle was in the passing lane and partially past the plaintiff’s vehicle when she turned left and struck the right side of the defendant’s vehicle.
The investigating officer testified that he determined the defendant was attempting to pass the plaintiff’s vehicle when she started her left turn. The passenger in the defendant’s vehicle stated that the defendant was already in the passing lane, attempting to pass plaintiff's vehicle, when she began her left turn.
These factors refute and override the plaintiff’s self-serving testimony that she looked into her rear view mirrors and the defendant’s vehicle was behind her when she began her left turn. Contrary to the findings of the trial court, it was not physically possible, in the few seconds after the plaintiff began her turn, for the defendant to “whip out” from his position behind her in traffic and almost complete the passing maneuver when the collision occurred.
The evidence is clear that the defendant had begun his passing maneuver when the plaintiff began her left turn and the plaintiff simply failed to see that which she should have seen. Plaintiff should be assessed with a percentage of fault. See Jones v. Hall, 419 So.2d 523 (La.App. 2d Cir.1982).
For these reasons, I respectfully dissent from the finding by the majority that the accident was caused solely by the negligence of the defendant.